              Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 1 of 11



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Meryl Pomponio

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                         OAKLAND DIVISION
11   MERYL POMPONIO,                                      Case No.:
12
                           Plaintiff,                     COMPLAINT BY MERYL POMPONIO
13                                                        AGAINST ABDO ALDAFARI, et al., FOR
      v.                                                  DAMAGES AND INJUNCTIVE RELIEF
14                                                        RESULTING FROM VIOLATIONS OF 1)
15   ABDO ALDAFARI, as an individual and doing            TITLE III OF THE AMERICANS WITH
     business as “EL Ranchito Market”, HAIKAL             DISABILITIES ACT OF 1990; 2) THE UNRUH
16   ALDAFARI, as an individual and doing business        CIVIL RIGHTS ACT; and 3) THE
     as “El Ranchito Market”, HMR ASSOCIATES 2,           CALIFORNIA DISABLED PERSONS ACT.
17   LLC, and DOES 1-50, Inclusive,
18                                                        [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
                                                          52, 54, 54.1, 54.2 and 54.3.]
19                         Defendants.
20
21
            Comes now the Plaintiff, MERYL POMPONIO, (hereafter, “Mrs. Pomponio” or “Plaintiff”)
22
     through her Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las
23
24   Vegas, NV 89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied

25   her civil rights, hereby respectfully alleges, avers, and complains as follows:
26
27               THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL

28


              COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -1-
              Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 2 of 11



 1          1.       Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 2
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 3
     confined to using a mobility device to complete her day to day activities.
 4
            2.       On three separate occasions in 2019, Mrs. Pomponio was denied the full and equal access
 5
 6   to a public accommodation located at 1536 23rd Avenue, Oakland, CA 94606.

 7          3.       Mrs. Pomponio now asks that this Court stand up for her rights under the Americans
 8
     with Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled
 9
     Persons Act (“CDPA”).
10
11
      THE UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA,
12      OAKLAND DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                           PLAINTIFF TO SEEK JUSTICE
13
14          4.       The United States District Court has original federal question jurisdiction over this action

15   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with
16   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
17
     claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
18
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
19
20   1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state

21   law claims also arose from the same nucleus of operative facts or transactions.
22          5.       Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
23
     arose in the Northern District, specifically at the real property located at 1536 23rd Avenue, Oakland,
24
     CA 94606.
25
26          6.       The Oakland Division of the Northern District of California, is the proper division

27   because all claims herein arose at the real property located at 1536 23rd Avenue, Oakland, CA 94606.
28


                 COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                         -2-
              Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 3 of 11



 1                                THE VICTIM AND THOSE RESPONSIBLE
 2
            7.       Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 3
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 4
     confined to using a mobility device to complete her day to day activities. Mrs. Pomponio is therefore
 5
 6   a “person with a disability” and a “physically disabled person” and has a “disability” or “medical

 7   condition” pursuant to the rules and regulations of the ADA, specifically 42 U.S.C § 12102 and Cal.
 8
     Civ. Code §§ 51 and 54.
 9
            8.       Defendants, ABDO ALDAFARI, HAIKAL ALDAFARI, and Does 1-50 (hereafter,
10
     collectively or individually, “Tenant”), operate as a business establishment, hold themselves out to the
11
12   public, and do business as “El Ranchito Market” at 1536 23rd Avenue, Oakland, CA 94606, and have

13   substantial control over the interior and exterior of the building, the parking lot, and all spaces adjacent
14
     to such building.
15
            9.       Defendants, HMR ASSOCIATES 2, LLC, and Does 1-50 (hereafter, collectively or
16
     individually, “Landlord”, in their commercial real estate investment, owner, or landlord capacity), own,
17
18   operate, manage, and have substantial control over the real property, including the interior and exterior

19   of the building, parking lot and all spaces adjacent to the buildings located at 1536 23rd Avenue,
20
     Oakland, CA 94606.
21
            10.      Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
22
     entered into a contract with Defendants, Tenant, Landlord, and/or Does 1-50, as property managers or
23
24   franchisees for the real property and adjacent parking lot, and as such have substantial control over the

25   real property located at 1536 23rd Avenue, Oakland, CA 94606.
26
            11.      The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
27
     whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
28


                 COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                         -3-
              Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 4 of 11



 1   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
 2
     complaint to allege their true names and capacities at such times as they are ascertained.
 3
            12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 4
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 5
 6   resulting injuries by, among other things, personally participating in the unlawful conduct or acting

 7   jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 8
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
 9
     unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
10
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
11
12   entities under their direction and control.

13
14                   MRS. POMPONIO WAS DENIED EQUAL ACCESS TO A
               PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
15
            13.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
16
17   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is

18   confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
19   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
20
     federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104.
21
            14.     On three separate occasions in 2019, Mrs. Pomponio desired to go to and use the
22
23   services, and/or buy products at “El Ranchito Market” which is located at 1536 23rd Avenue, Oakland,

24   CA 94606.
25          15.     While in the parking lot adjacent to, surrounding, or while inside the business “El
26
     Ranchito Market”, Mrs. Pomponio personally encountered barriers that interfered with her ability to
27
     use and enjoy the goods, services, privileges and accommodations offered by the facilities. Specifically,
28


              COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -4-
              Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 5 of 11



 1   while visiting the business establishment, Mrs. Pomponio had difficulty as the alleged accessible
 2
     parking stall failed to have any access aisle. In addition, the alleged accessible parking stall was too
 3
     short. The lack of access aisle and short space made it difficult for Mrs. Pomponio to enter and leave
 4
     her vehicle. In addition, the service counter was too high which made it difficult for her to reach while
 5
 6   seated in her wheeled mobility device. Finally, the aisles inside the store were too narrow making it

 7   more difficult for Mrs. Pomponio to navigate in her wheeled mobility device.
 8
             16.    Despite Mrs. Pomponio’s wish to patronize the businesses in the future, the above-
 9
     mentioned barriers constitute deterrents to access to the business, rendering the business’ goods,
10
     services, facilities, privileges, advantages, and accommodations unavailable to physically disabled
11
12   patrons such as herself.

13           17.    Mrs. Pomponio alleges, on information and belief, that Defendants knew that such
14
     barriers existed and that Defendants’ failure to remove the barriers was intentional as the particular
15
     barriers mentioned above were intuitive and obvious. Additionally, Defendants exercised control and
16
     dominion over the condition of the real property and building and had the financial resources to remove
17
18   such barriers. Furthermore, Mrs. Pomponio alleges, on information and belief, that such modifications

19   were readily achievable as removal of the above barriers could have been achieved without much
20
     difficulty or expense.
21
             18.    Mrs. Pomponio brings this lawsuit to encourage Defendants to ensure their property is
22
     accessible to all.
23
24
                                           FIRST CLAIM
25                               VIOLATION OF TITLE III OF THE ADA
26                                      (As to all Defendants)

27           19.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
28   allegation contained in all prior and subsequent paragraphs.


               COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -5-
               Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 6 of 11



 1          20.     The parking lot and building at the real property known as 1536 23rd Avenue, Oakland,
 2
     CA 94606 is owned, controlled, operated, leased, and managed by Defendants: Tenant, Landlord, Does
 3
     1-50, or their agents. The business “El Ranchito Market”, including their parking lot, are open to the
 4
     general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28 C.F.R. §
 5
 6   36.104.

 7          21.     Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 8
     accommodation known as “El Ranchito Market”, Defendants are prohibited from discriminating
 9
     against Plaintiff by denying her, on the basis of her disability, the full and equal enjoyment of the goods,
10
     services, facilities, privileges, advantages, or accommodations offered by the facilities.
11
12          22.     In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §

13   36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
14
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
15
     and have proper policies, practices, and procedures to ensure that individuals with disabilities are
16
     afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
17
18   advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),

19   12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
20
            23.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
21
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
22
     confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
23
24   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to

25   federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104. While at
26
     the interior, exterior, parking lot, or adjacent spaces, of the business known as “El Ranchito Market”,
27
28


               COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -6-
              Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 7 of 11



 1   Plaintiff personally encountered a number of barriers that interfered with her ability, to use and enjoy
 2
     the goods, services, privileges and accommodations offered at the facility.
 3
            24.      Specifically, Defendants failed to ensure that such real property was equally accessible
 4
     to individuals with disabilities and medical conditions by having the following barriers at the real
 5
 6   property:

 7          a. There is no unauthorized vehicle parking signage at each driveway entrance to the off-
 8
                  street parking, or immediately adjacent to on-site accessible parking and visible from each
 9
                  parking space, in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;
10
            b. The alleged accessible parking space(s) and access aisle(s)’ slope(s) exceed two percent
11
12                (2%) in violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.4 Exception, 2013 CBC 11B-

13                502.4 Exception and 2016 CBC 11B-502.4 Exception;
14
            c. One        or   more    of   the alleged    accessible parking   spaces fail   to   have “VAN
15
                  ACCESSIBLE” identification signage in violation of 1991 ADAAG 4.6.1, 2010 ADAS
16
                  502.6, 2013 CBC 11B502.6, 2016 CBC 11B-502.6;
17
18          d. One or more of the alleged accessible parking spaces fail to have “MINIMUM FINE

19                $250” identification signage in violation of 2013 CBC 11B-502.6.2, 2016 CBC 11B-
20
                  502.6.2;
21
            e. One of more of the alleged accessible parking spaces’ length is less than two hundred
22
                  sixteen inches (216”) in violation of 2013 CBC 11B-502.2 and 2016 CBC 11B-502.2;
23
24          f. One or more of the alleged accessible parking space access aisles’ width is less than eight

25                feet (8”) in violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.2 Exception, 2013 CBC
26
                  11B-502.2 Exception, and 2016 CBC 11B-502.2 Exception;
27
28


                 COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                          -7-
      Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 8 of 11



 1   g. One or more of the alleged accessible parking spaces fail to have an access aisle in
 2
        violation of 1991 ADAAG 4.6.3, 2010 ADAS 208.1, 2013 CBC 11B-208.1 2016 CBC
 3
        11B-208.1;
 4
     h. One or more of the alleged parking space’s access aisles are not marked with a blue
 5
 6      borderline in violation of 2013 CBC 11B502.3.3 and 2016 CBC 11B-502.3.3;

 7   i. One or more of the alleged accessible parking spaces’ access aisles is not marked with the
 8
        statement “NO PARKING” in letters that are at least twelve inches (12”) in height in
 9
        violation of 2010 ADAS 502.3.3, 2013 CBC 11B 502.3.3 and 2016 CBC 11B-502.3.3;
10
     j. One or more of the alleged accessible parking spaces and access aisles have openings in
11
12      the ground surface that are greater one-half inch (½”) in violation of 1991 ADAAG 4.5.4,

13      2010 ADAS 302.3, 2013 CBC 11B-302.3 and 2016 CBC 11B-302.3;
14
     k. One of more of the alleged accessible parking spaces’ have a length that is less than
15
        eighteen feet (18’) in violation of 2013 CBC 11B-502.2 and 2016 CBC 11B-502.2;
16
     l. The alleged accessible route’s ground surface has one or more openings that exceeds one-
17
18      half inch (1/2”) in violation of 2010 ADAS 403.2, 2013 CBC 11B-403.2, and, 2016 CBC

19      11B-403.2;
20
     m. The alleged accessible entrance door(s) requires more than five pounds (5 lbs.) of force to
21
        push or pull open in violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;
22
     n. The required maneuvering clearance of the ground in front, or behind, of the entrance
23
24      door exceeds two-point-zero-eight percent (2.08%) in violation of 1991 ADAAG 4.13.6,

25      2010 ADAS 404.2.4.4, 2013 CBC 11B-404.2.4.4 and 2016 CBC 11B-404.2.4.4;
26
     o. The service counter exceeds thirty-four inches (34”) above the finished floor in violation
27
        of 2010 ADAS 904.4.1, 2013 CBC 11B-904.4.1 and 2016 CBC 11B-904.4.1;
28


      COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                              -8-
              Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 9 of 11



 1          p. The aisles serving off both sides are less than forty-four inches (44”) wide in violation of
 2
                  CBC Section 11B-403.5.1 Exception 4.
 3
 4          25.     As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of her

 5   disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
 6   individuals in violation of 42 U.S.C. § 12181.
 7
            26.     Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
 8
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
 9
10   public who are physically disabled from full and equal access to these public facilities. Specifically,

11   Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
12   disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
13
     as other more able-bodied persons.
14
15
                                         SECOND CLAIM
16                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
                                       (As to all Defendants)
17
            27.     Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
18
19   allegation contained in all prior and subsequent paragraphs.

20          28.     Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
21
     Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
22
     pursuant to California law.
23
            29.     On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
24
25   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

26   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
27
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
28
     costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.

              COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
             Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 10 of 11



 1                                         THIRD CLAIM
                              VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
 2
                                         (As to all Defendants)
 3
            30.      Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
 4
     allegation contained in all prior and subsequent paragraphs.
 5
 6          31.      Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.

 7   Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
 8   relief pursuant to California law.
 9
            32.      On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
10
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
11
12   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.

13   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
14   costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
15
16                                                    PRAYER
17
     WHEREFORE, Plaintiff prays the following:
18
19          1.       For injunctive relief pursuant to 28 C.F.R. § 36.501 directing Defendants to modify their

20   facilities and policies as required by law to comply with ADA regulations, including the ADAAG
21   where required; institute policy to enable Plaintiff to use goods and services offered to the non-disabled
22
     public; provide adequate access to all citizens, including persons with disabilities; issue a permanent
23
     injunction directing Defendants to maintain their facilities usable by Plaintiff and similarly situated
24
25   person with disabilities in compliance with federal regulations, and which provide full and equal access,

26   as required by law;
27
28


                 COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                        - 10 -
             Case 3:20-cv-07653-JCS Document 1 Filed 10/30/20 Page 11 of 11



 1          2.       Retain jurisdiction over Defendants until such time as the Court is satisfied that
 2
     Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
 3
     facilities as complained of herein no longer occur and will not recur;
 4
            3.       Award Plaintiff all appropriate damages, including, but not limited to, either statutory
 5
 6   damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.

 7   Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
 8
     Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
 9
     both, and general damages in an amount within the jurisdiction of the Court, according to proof;
10
            4.       Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
11
12   attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§

13   52 and 54.3; and
14
            5.       Grant such other and further relief as this Court may deem just and proper.
15
16
     Dated: October 12th, 2020
17
18                                                                  /s/ Daniel Malakauskas
                                                                    By: DANIEL MALAKAUSKAS, of,
19                                                                  MALAKAUSKAS LAW, APC,
                                                                    Attorney for PLAINTIFF
20
21
22
23
24
25
26
27
28


                 COMPLAINT BY POMPONIO AGAINST ABDO ALDAFARI, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                        - 11 -
